243 P.3d 136 (2010)
238 Or. App. 756
E.J. LEASON, aka John Leason, Plaintiff-Appellant, and
Gertrude C. Leason, Plaintiff,
v.
STATE of Oregon, acting by and through the DEPARTMENT OF LAND CONSERVATION AND DEVELOPMENT, Defendant-Respondent.
05CV0513ST; A139477.
Court of Appeals of Oregon.
Argued and Submitted June 10, 2010.
Decided November 17, 2010.
Edward P. Fitch argued the cause for appellant. With him on the briefs was Bryant, Emerson & Fitch, LLP.
Stephanie L. Striffler, Senior Assistant Attorney General, argued the cause for respondent. With her on the briefs were John R. Kroger, Attorney General, and Jerome Lidz, Solicitor General.
Before SCHUMAN, Presiding Judge, and WOLLHEIM, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Affirmed. Powell v. DLCD, 238 Or.App. 678, ___ P.3d ___ (2010).